DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. [U.S. Patent No. 8013709] in view of D’Entremont [U.S. Patent No. 2246167].
Regarding claim 1, Tsai discloses a planar transformer comprising: 
a magnetic core (e.g., 43, column 6, lines 29-31, Figure 6) comprising an internal opening (e.g., opening between central leg and outer legs of core 43);

each planar winding (e.g., 223, Fig. 4) defining a plane and the plurality of planar windings defining a plurality of parallel planes, wherein each planar winding (e.g., 223, Figure 4) is an open loop having adjacent first and second end portions (e.g., 2234, 2233, column 5, lines 1-10, Fig. 4); 
at least one primary winding (e.g., 40) and one secondary winding (e.g., 22), one or both of which are high current capacity windings; and
a first terminal lead (e.g., 213, column 5, lines 1-10, Fig. 3-6) electrically interconnected to the plurality of adjacent first end portions (e.g., 2234) and a second terminal lead (e.g., 211) electrically interconnected to the plurality of second end portions (e.g., 2233) wherein both the first terminal lead and the second terminal lead, each comprise a mtually opposing face disposed in a plane substantially orthogonal to the planar windings (e.g., 22, which comprises planar windings 223), each said opposing face having a relatively larger surface area than a surface area face of the terminal lead (e.g., 213, 211) in a plane parallel to the planar windings [see Figures 1-7].
Tsai discloses the instant claimed invention discussed above except for a first bus bar electrically connected to the first terminal lead and a second bus bar electrically connected to the second terminal lead, wherein each of the bus bars has a mutually opposing face, each mutually opposing face disposed substantially orthogonal to the planar windings and having a relatively larger surface area than the surface area of a second face of said bus bar in a plane parallel to the planar windings;

D’Entremont discloses a first bus bar (e.g., 22, Figure 1, page 1, lines 10-18) electrically connected to a first terminal lead (e.g., 20) and a second bus bar (e.g., 23) electrically connected to a second terminal lead (e.g., 21), (note that the bus bars have larger surface area face mutually opposed with larger surface area face of the terminals, see Figures 1 and 2),
the mutually opposing relatively larger surface area faces of the bus bars (22, 23) and the mutually opposing relatively larger surface areas of the terminal leads (20, 21) facilitate connection to external high power elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bus bars electrically connected to terminal leads on their mutually opposed larger surface area as taught by D’Entremont to be connected with the coil terminal leads (e.g., 211, 213 having mutually opposing larger surface area) of Tsai which are orthogonal to planar windings (e.g., 22, which comprises planar windings 223) to provide extended structure (e.g., similar to extended structure 2122, column 7, lines 35-40, Fig. 8 and 10 of Tsai) for mounting the device on a printed circuit board for electrical connection and heat dissipation. Therefore, the obvious combination results in bus bars (e.g., 22, 23 of D’Entremont) has a mutually opposing face, each mutually opposing face disposed substantially orthogonal to the planar 
Regarding claim 2, Tsai discloses each first end portion (e.g., 2234) of the high current capacity windings 22 has a notch (e.g., 2236) dimensioned to receive an edge of the first terminal lead 213 [Col. 5, Lines 1-10, Fig. 3-5]. 
Regarding claim 3, Tsai discloses the first end portion 2234 of the high current capacity windings 22 is aligned to form a slot (e.g., series of 2236, 2235) for receiving the edge of the first terminal lead 213 [see Fig. 3-5]. 
Regarding claim 4, Tsai discloses the slot includes a retention feature of varying geometry (e.g., 2236 is open cut, 2235 is square) [Col. 6, Lines 10-15, Fig. 4 and 5].
Regarding claim 5, Tsai discloses the magnetic core has a first and second opposing face (e.g., opposing faces of magnetic parts 431, 432 of core 43) and the first and second end portions of the high current capacity windings 22 are adjacent one of the opposing faces of the magnetic core 43 [Col. 6, Lines 24-32, Fig. 6 and 7] .
Regarding claim 6, Tsai discloses the first and second end portions (e.g., 2234, 2233) of the high current capacity windings 22 extend outside the internal opening of the magnetic core 43[see Fig. 6].
Regarding claim 8, Tsai discloses the high current capacity windings 22 are a sheet of metal [Col. 4, Lines 47-67, Fig. 4]. 

Regarding claim 11, Tsai discloses the thickness of the first terminal lead (e.g., 213, Figure 3) is from 2 to 100 times the maximum thickness of the high current capacity windings (e.g., notches 2236 on winding 22 are far larger than thickness of winding) [see Figure 4].
Regarding claim 12, Tsai discloses the high current capacity windings 22 are a copper layer supported by a dielectric substrate 224 [Col. 4, Lines 58-67, Fig. 4].
Regarding claim 13, Tsai discloses the high current capacity windings 22 are copper layers supported by dielectric substrates 224 assembled into a printed circuit board (not shown) [Col. 5, Lines 46-59, Fig. 7].
Regarding claim 14, Tsai discloses a slotted retention feature of varying geometry (e.g., 2235 is square, 2236 is open cut, Fig. 4) provides enhanced retention of the first terminal lead 213 [Col. 5, Lines 7-10, Fig. 3-5].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of D’Entremont as applied to claim 1 above, and further in view of Wei et al. [U.S. Patent No. 9129734].
Regarding claim 7, Tsai in view of D’Entremont discloses the instant claimed invention discussed above except for each first terminal lead has an edge with a notch 
Wei discloses first terminal lead (e.g., 204, 205) has an edge with a notch (e.g., stepped part T) dimensioned to receive an edge of the end portion (e.g., 214, 215) of one of high current capacity windings 210 [Col. 4, Lines 1-12, Fig. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have terminal lead has an edge with a notch as taught by Wei to the terminal lead of Tsai in view of D’Entremont to provide a secured connection between winding and terminal lead before solder application.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of D’Entremont as applied to claim 8 above, and further in view of Estrov [U.S. Patent No. 7460002].
Regarding claim 9, Tsai in view of D’Entremont discloses the instant claimed invention discussed above including the high current capacity windings 22, which are the secondary windings and are formed from copper (column 4, lines 54-67) except for the first terminal lead are formed from copper or a copper-base alloy.
Estrov discloses terminal leads are formed from copper [Col. 1, Lines 37-48].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use copper terminal leads as taught by Estrov to the terminal leads of Tsai in view of D’Entremont to provide the transformer with terminal leads with a reduced electric field density or skin depth effect.

Response to Argument

Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection. 
D’Entremont discloses a first bus bar (e.g., 22, Figure 1, page 1, lines 10-18) electrically connected to a first terminal lead (e.g., 20) and a second bus bar (e.g., 23) electrically connected to a second terminal lead (e.g., 21). Note that the bus bars have larger surface area mutually opposed with larger surface area of the terminals, see Figures 1 and 2. The mutually opposing relatively larger surface area faces of the bus bars (22, 23) and the mutually opposing relatively larger surface areas of the terminal leads (20, 21) facilitate connection to external high power elements.
It would have been obvious to one having ordinary skill in the art to use bus bars electrically connected to terminal leads on their mutually opposed larger surface area as taught by D’Entremont to be connected with the coil terminal leads (e.g., 211, 213 having mutually opposing larger surface area) of Tsai which are orthogonal to planar windings (e.g., 22, which comprises planar windings 223) to provide extended structure (e.g., similar to extended structure 2122, column 7, lines 35-40, Fig. 8 and 10 of Tsai) for mounting the device on a printed circuit board for electrical connection and heat dissipation. Therefore, the obvious combination results in bus bars (e.g., 22, 23 of D’Entremont) has a mutually opposing face. Each mutually opposing face disposed substantially orthogonal to the planar windings and having a relatively larger surface area 
The Applicant argues that Tsai teaches the use of a wired connection for connecting component element 23 to the transformer and the wired connection is not suitable for use at high currents. The Examiner disagrees. The high current capacity of the transformer of Tsai is relatively high for the required current capacity of component 23. 
The Applicant also argues that D’Entremont teaches bus bars having mutually opposing faces of relatively smaller surface areas. The Examiner disagrees. The bus bars 22, 23 and terminals 20, 21 shown in Figures 1 and 2 of D’Entremont are relatively large compared to the size of the transformer. Therefore the structure of DEntremont mitigates proximity effects to reduce power dissipation at high current and high frequency operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/J.S.B/           Examiner, Art Unit 2837                                                
                                                                                                                                                                                                                                                                                                                                               
/Alexander Talpalatski/Primary Examiner, Art Unit 2837